Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed on 10/13/22.
Claims 1-2, 5-7 and 10-15 are pending.

Response to Arguments
Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive.

As an initial matter, the Office Action appears to interpret the disclosed "smartphone" in Figorilli as an "acquisition device" and likewise as an "auditor device" (Paper No. 20220527, page 5 and 8). Such an interpretation appears in contradiction with the wording of the independent claims, since the "acquisition device" transmits the acquisition information to the "auditor device" (see for example method step d) in independent claim 2). Moreover, independent claim 1 explicitly claims that "the acquisition device is assigned to the work station." However, the smartphone would not be assigned to the work station. (pg. 7, 2nd to last par.)

As apparently recognized elsewhere in the response (e.g. pg. 11, 2nd full par.) the Figorilli discloses an “acquisition device(s)” (e.g. “RFID antennas … portable reader”, “smart phone”) and an “auditor device” (e.g. “remote server”, “database”). Accordingly, the interpretation used in the rejection does not appear to be in contradiction with the wording of the independent claims as “the acquisition device transmits the acquisition information to the auditor device” (pg. 7, 3rd par. “The information registered through the app is … synchronized on a remote server”, pg. 4, 1st partial par. “RFID2 information is associated to the database”). 
Further, as discussed in more detail below, the recitation of “assigned to a workstation” is understood to broadly encompass any device used at or in conjunction with the work station is “assigned” to that workstation. 

Accordingly, Applicant respectfully submits that the work station of the saw mill the "acquisition device" in Figorilli can only be interpreted as the RFID-antenna installed therein (see page 3, last paragraph; page 4, fifth indent; as well as page 5, figure 2, "long range antenna" in Figorilli). The RFID-antenna acquires data from RFID tags of the wood pieces/logs ("objects") before they are processed in the "sawmill". (pg. 7, last par.)

In the context of the sawmill, it is reasonable to construe the RFID-antenna (and/or whatever it is connected to) as the acquisition device. However, it is noted that the claims do not require any details regarding the “assigning” (e.g. registered in a database or somehow integrated into the workstation) and thus their use to gather the information at the workstation would appear to fall within a reasonable understanding of “assigning” them to that workstation, at least temporarily. In other words, those of ordinary skill in the art would have understood a portable device brought to, e.g., a particular stand of trees to be “assigned” to that stand of trees. 

To clarify that only the RFID-antenna (see also "long-range antenna", Fig.2 in Figorilli) of the "sawmill" is to be understood as an "acquisition device" in the sense of the invention, the independent claims amended to recite "wherein the acquisition device is configured to acquire the operating parameter of the associated work station and the status parameter of the object."
Accordingly, the "acquisition device" must at least be in functional connection with the "work station" in order to be able to acquire the status parameter of a passing object as well as operating parameters of the "work station." For the method/system disclosed in Figorilli, this does not apply to the "smartphone" or the "portable reader" connected to the "smartphone." (3rd and 4th par. on pg. 8)

As indicated above, the examiner respectfully disagrees. For example the act of reading the information at the workstation constitutes a “functional” connection to (as well as an association with) that workstation.

Notably, the "auditor device" ("smartphone") in Figorilli does not receive any additional input information on the basis of which the acquisition information is assigned to an "object." Instead, the acquisition information is acquired in Figorilli at the "sawmill" ("work station") and transmitted to the "auditor device" ("smartphone"), which adds additional information to the acquisition information and stores it in an internal database as well as in a database on a server (see first paragraph on page 4, fifth indent in conjunction with second paragraph on page 4 and last paragraph on page 7 in Figorilli). An explicit assignment of the acquisition information based on a received input information by the "auditor device" does not take place. (par. bridging pp. 8-9)

Again, applicant is mis-mapping the “auditor device” to, e.g., Figorilli’s “smartphone” rather than Figorilli’s “remote server”/“database” as asserted in the rejection. As noted by applicant Figorilli’s “acquisition device” (e.g. “smartphone”) “adds additional information to the acquisition information” and, at least partially, on the basis of this additional information the auditor device assigns the information to the object (e.g. pg. 7, 2nd full par. “The information registered through the app is … synchronized on a remote server”). 

Incidentally, Figorilli on page 4 in paragraph 2 describes what information is acquired by an RFID-antenna, namely just a "code" which is then supplemented by information entered in the smartphone by an operator. The "code" and the information are stored on a database. Notably, a "code" to be acquired is not a "status parameter of an object," rather it is an individual number that is linked to certain information using the "smartphone." Accordingly, applicant respectfully submits that the acquisition information in Figorilli does not include a "status parameter of the object", which means that this feature is also not disclosed in Figorilli. (pg. 9, 1st full par)

First, the independent claims respectively recite “detecting” and “acquiring” the “acquisition information”. This is not the same as claiming that the acquisition information is stored on and subsequently read from the “identification element” (e.g. an RFID tag). What applicant discloses, at least in some embodiments, is a “printed code” (see e.g. pg. 4, lines 10-21). This does not appear to be different than what is described in the above cited passage.

That is, as is clear from paragraphs [0032] and [0003] of Fukada, the system disclosed in Fukada evaluates operating parameters from the past ("failure history data") in order to prevent the devices from stopping, i.e. for the future by a preventive maintenance. Importantly, the operating parameters in Fukada are thus assembled in a "failure history data." In Fukada, no teaching of acquiring a status and operating parameter of at the time when the object is passing through the work station and assigning said acquisition information to the object is disclosed. (pg. 10, 2nd full par.)

Applicant’s arguments with respect to the Fukada reference have been considered but are moot because the new ground of rejection does not rely on Fukada for any teaching or matter specifically challenged in the argument.

In particular, claim 1 recites that the auditor device is adapted to receive input information and to assign the acquisition information to the object depending on said input information.
Hence, claim 1 recites the component of the system which is configured to (receive) external input information, and perform an assignment of the acquisition information based upon said input information.
Moreover, the 2nd bullet of page 4, discloses that in the "wood tracing phases" additional information may be added to a single log, however it is not disclose to assign the acquisition information to the object depending on an input information. 
Instead, if at all an additional (input) information is assigned to an RFID code and saved in a repository file. For the 2nd bullet of page 4 the additional information is provided during cutting of the log. Importantly, however said additional information is not used to establish a different manner for assigning or changing the acquisition information acquired in the saw mill workstation. Instead assigning of the RFID code to the log in the saw mill, will not be depend on the additional (input) information mentioned on the 2nd bullet of page 4. (starting in the 4th full par. on pg.12)

The examiner respectfully disagrees. Figorilli discloses the auditing device (e.g. server) assigning the acquisition information (e.g. pg. 7, 2nd full par. “information registered through the app”, pg. 4, 1st partial par. “number of parts in which the log is decomposed”) to the object (e.g. log) depending on the “code” which is “input” by being read from the RFID tag and thus reasonably constitute the claimed “input information” (see e.g. pg. 4, 1st full par. “stores the code and the related additional information”).

Regarding the feature II, the provision of an RSM-module further guarantees that the highest security requirements are met for the transfer of sensitive data between the components. Applicant maintains the position that a person skilled in the art starting from Figorilli would not resort to Savio to arrive to an auditor device comprising a RSM-Module [feature (ii)]. Savio concerns the field of cryptography and addresses the secure provision of data to a client device [0001]. In particular, a server device is described, which may comprise a hardware security module (HSM) [0075], [0076]. However, the person skilled in the art does not find any hint in Savio to improve upon the system of Figorelli. As stated above, in the context of the claim language the "smartphone" in Figorelli has to be interpreted as an auditor device. Nowhere does Savio provide hints towards including a hardware security module (HSM) into a smartphone.

The examiner respectfully disagrees. As in Savio, Figorilli deals with, in part, a client server relationship (e.g. pg. 7, 2nd full par. “information registered through the app is stored … on a remote server”). Accordingly, those of ordinary skill in the art would have understand the need for securing the communication (see e.g. Savio par. [0076] “provide a secure and certified environment”). Additionally, it is noted that Figorilli explicitly discloses the use of cryptography (e.g. pg. 7, 1st par. “Azure Key Vaults”, pg. 2, last par. “encrypted data sets”).

Claim Objections
Claims 1, 5-7 and 10-15 are objected to because of the following informalities:  
Claim 1 appears to omit, e.g., a comma (“,”) or semi-colon (“;”) after the amended text. For example, it is believed the claim would be better written as:
wherein each work station is assigned an acquisition device, wherein the acquisition device is configured to acquire the operating parameter of the associated work station and the status parameter of the object,
characterized in that:

Claims 5-7 and 10-15 depend from claim 1 and are objected to accordingly.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Blockchain Implementation Prototype for the Electronic Open Source Traceability of Wood along the Whole Supply Chain” by Figorilli et al. (Figorilli) in view of US 2021/0229231 to Fukatsu et al. (Fukatsu) in view of US 2020/0374112 to Sovio et al. (Sovio).

Claim 1: Figorilli discloses a system for executing a work process on an object, wherein the work process comprises at least one process step and wherein at least one state of the object is changed at least temporarily by the work process, wherein the system comprises: 
a work station for executing the at least one process step of the work process (e.g. pg. 4, 1st partial par. “Timber marking: application of the first RFID (RFID1) … Sawmill processing: … number of parts in which the log is decomposed”); 
an acquisition device for detecting at least one acquisition information associated with the object (e.g. pg. 4, 1st full par. “Through the RFID antennas … through a portable reader”, pg. 7, 2nd full par. “information registered through the app … the app uses some devices inside the smart phone … to collect data”), wherein the acquisition information comprises a status parameter of the object (e.g. pg. 4, 1st partial par. “number of parts in which the log is decomposed”); 
an auditor device (pg. 7, 2nd full par. “The information registered through the app is … synchronized on a remote server”);
wherein each work station is assigned an acquisition device, wherein the acquisition device is configured to acquire the status parameter of the object (e.g. pg. 4, 1st partial par. “number of parts in which the log is decomposed”)
characterized in that:
an identification element is assigned to the object and the acquisition device is adapted to output the acquisition information to the auditor device , the auditor device being adapted to assign the acquisition information to the identification element of the object (e.g. pg. 7, 2nd full par. “The information registered through the app is stored on an internal database”); and
wherein the auditor device is adapted to receive input information and to assign the acquisition information to the object depending on said input information (pg. 8, pg. 7,m 2nd full par. “The information registered through the app”, e.g. pg. 4, 5th bullet “the RFID2 information is associated to the database: date of entry … description and number of parts”).

Figorilli does not disclose the acquisition information comprises an operating parameter of the work station, wherein the operating parameter describes a state of the work station at a time, when the object passes through the work station.

Fukatsu teaches acquisition information comprising an operating parameter of a work station describing a state of the work station at a time when the object passes through the workstation (par. [0153] “during the process in which the NC device 7 machines the workpiece … collects state data … the current value of the main spindle motor”).

It would have been obvious at the time of filing to include an operating parameter (Fukatsu par. [0153] “collects state data … the current value of the main spindle motor”) in the acquisition information (e.g. Figorilli pg. 4, 1st partial par., 5th bullet point “additional qualitative information; other information”). Those of ordinary skill in the art would have been motivated to do so to predict and or suppress an amount of difference between intended and actual output of the product and thus improve quality of the product (see e.g. Fukatsu par. [0004], Figorilli pg. 3, 1st par. “quality management”).

Claim 2: Figorilli discloses a method for executing a work process on an object, wherein the work process is executed by a work station and comprises at least one process step and wherein at least one state of the object is changed at least temporarily by said work process, 
the method comprising:
a) providing the object (e.g. pg. 3, last full par. “Ten trees”),
b) assigning an identification element to the object (e.g. pg. 4, 1st partial par. “Timber marking: application of the first RFID (RFID1)”), 
c) acquiring at least one acquisition information by an acquisition device (e.g. pg. 4, 1st full par. “Through the RFID antennas … through a portable reader”, pg. 7, 2nd full par. “information registered through … the smart phone … to collect data”), wherein the acquisition information comprises a status parameter of the object (e.g. pg. 4, 1st partial par. “number of parts in which the log is decomposed”), wherein the acquisition device is configured to acquire the status parameter of the object (e.g. pg. 4, 1st partial par. “number of parts in which the log is decomposed”); 
d) transmitting the acquisition information by means of the acquisition device to an auditor device (e.g. pg. 7, 2nd full par. “The information registered through the app is … synchronized on a remote server”), wherein the auditor device receives input information (pg. 7, 2nd full par. “information registered through … the smart phone … to collect data”); and, 
e) assigning the acquisition information to the identification element of the object depending on said input information by means of the auditor device (pg. 8, pg. 7, 3rd par. “The information registered through the app”, e.g. pg. 4, 5th bullet “the RFID2 information is associated to the database: date of entry … description and number of parts”).

Figorilli does not disclose the acquisition information comprises an operating parameter of the work station, wherein the operating parameter describes a state of the work station at a time, when the object passes through the work station.

Fukatsu teaches acquisition information comprising an operating parameter of a work station describing a state of the work station at a time when the object passes through the workstation (par. [0153] “during the process in which the NC device 7 machines the workpiece … collects state data … the current value of the main spindle motor”).

It would have been obvious at the time of filing to include an operating parameter (Fukatsu par. [0153] “collects state data … the current value of the main spindle motor”) in the acquisition information (e.g. Figorilli pg. 4, 1st partial par., 5th bullet point “additional qualitative information; other information”). Those of ordinary skill in the art would have been motivated to do so to predict and or suppress an amount of difference between intended and actual output of the product and thus improve quality of the product (see e.g. Fukatsu par. [0004], Figorilli pg. 3, 1st par. “quality management”).

Figorilli and Fukatsu do not teach an auditor device comprising a Hardware Security Module (HMS), wherein the auditor device receives input information.

Sovio teaches an auditor device that comprises a Hardware Security Module (HSM) (par. [0076] “a trusted server device 100a comprising … the hardware security module 103a”).

It would have been obvious at the time of filing to include an HSM (Sovio par. [0076] “the hardware security module 103a”) in the auditor device (Figorilli pg. 7, 2nd full par. “remote server”, Sovio par. [0076] “a trusted server device”). Those of ordinary skill in the art would have been motivated to do so in order to “provide a secure and certified environment” (see e.g. Sovio par. [0076] “safeguards and manages digital keys and provides cryptoprocessing”, Figorilli pg. 7, 1st par. “Azure Key Vaults”).

Claim 5: Figorilli , Fukatsu and Sovio teach the system according to claim 1 characterized in that 
the acquisition information comprises information on the passage of the object through the work station (e.g. pg. 4, 1st partial par. “data of entry into the sawmill”).

Claim 6: Figorilli , Fukatsu and Sovio teach the system according to claim 1 characterized in that 
the identification element  is physically assigned to the object (pg. 4, 1st partial par. “application of the first RFID … above the cut”).

Claim 10: Figorilli , Fukatsu and Sovio teach the system according to claim 1 characterized in that 
the auditor device is adapted to verify the acquisition information (pg. 8, last partial par. “control procedures to verify the data consistence and coherence”).

Claim 11: Figorilli , Fukatsu and Sovio teach the system according to claim 1 characterized in that 
the auditor device is adapted to secure the acquisition information with crypto-graphic means (par. bridging pp. 8 and 9 “the data was adjusted in the form of the relative blockchain contract … for writing it within the blockchain”).

Claim 12: Figorilli , Fukatsu and Sovio teach the system according to claim 1 characterized in that
the auditor device is adapted to store the acquisition information in a memory device of the object and/or in a cloud (Figorilli pg. 7, 1st par. “Azure Storage accounts”, note that Azure is a cloud computing service).

Claim 13: Figorilli , Fukatsu and Sovio teach the system according to claim 1 characterized in that 
the auditor device is adapted to establish a link between the acquisition information and an ID of the object (pg. 4, 1st partial par. “This first tag associates the information on the database … Each RFID is uniquely associated with the tree, thus preserves the association with the RFID information … and adds the following data”), an ID of the acquisition device, information on the work station, an ID of the auditor device and/or a time stamp (pg. 4, 1st partial par. “data of entry into the sawmill”).

Claim 15: Figorilli, Fukatsu and Sovio teach the system according to claim 1 characterized in that the acquisition information can be changed on the basis of the input information (Figorilli pg. 8, 2nd bullet “all data will be loaded and could be modified … Data updating, and deletion functions have also been implemented”, note that here the “acquisition information” is changed according to additional information input by the user).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “A Blockchain Implementation Prototype for the Electronic Open Source Traceability of Wood along the Whole Supply Chain” by Figorilli et al. (Figorilli) in view of US 2006/0271339 to Fukada (Fukada) in view of US 2020/0374112 to Sovio et al. (Sovio) in view of US 2020/0184692 to Yang et al. (Yang).

Claim 7: Figorilli , Fukada and Sovio teach the system according to claim 1 but does not disclose the identification element  is logically assigned to the object (3).

Yang teaches an identification element  is logically assigned to the object (par. [0031] “each of the products having the same lot ID is assigned a unique manufacturing number”).

It would have been obvious at the time of filing to logically assign the identification element to the object (par. [0031] “assigned a unique manufacturing number”). Those of ordinary skill in the art would have been motivated to do so as a known alternate means of identifying the individual objects which would have produced only the expected results (e.g. saving on RFID chips and or avoiding placing QR stickers on each board produced).

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by “A Blockchain Implementation Prototype for the Electronic Open Source Traceability of Wood along the Whole Supply Chain” by Figorilli et al. (Figorilli) in view of US 2021/0229231 to Fukatsu et al. (Fukatsu) in view of US 2020/0374112 to Sovio et al. (Sovio) in view of US 2011/0161143 to Tajima (Tajima).

Claim 14: Figorilli, Fukatsu, and Sovio teach the system according to claim 1 but do not explicitly teach the input information refers to information that the system receives from an external server (Figorilli pg. 8, 2nd bullet “the fields will be activated to enter … Tariffs”, pg. 8, last bullet “once the activation code provided by the authoritative institution has been inserted … the Azure Blockchain workbench login took place … a token to authorize the app”).

Tajima teaches input information that a system receives from an external server (par. [0034] “The current tax rate … may be updated from an external server").

It would have been obvious at the time of filing to receive input information from an external server (Tajima par. [0034] “The current tax rate … from an external server", Figorilli pg. 8, 2nd bullet “the fields will be activated to enter … Tariffs”). It would have been obvious at the time of filing as a standard means of receiving information know in the prior art and which would have produced only the expected results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Introducing Azure Cool Blob Storage” by Bhat discloses details of Azure storage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199